Exhibit 10.1


Liudmila Shokhina




April 22, 2016


Petrichor Corp.
18801 Collins Avenue
Sunny Isle Beach, FL 33160


To the Board of Directors of Petrichor Corp.:


Effective as of the date above, I hereby tender my resignation as a Director and
President, Chief Executive Officer, Chief Financial Officer and any and all
other positions with Petrichor Corp. (the "Company").


In connection with said resignation, I hereby irrevocably and unconditionally
release, and forever discharge the Company and its officers, directors,
employees, agents, representatives and affiliates and their respective
successors and assigns, and all persons, firms, corporations, and organizations
acting on their behalf (collectively referred to as the "Related Entities") of
and from any and all actions, causes of actions, suits, debts, charges, demands,
complaints, claims, administrative proceedings, liabilities, obligations,
promises, agreements, controversies, damages and expenses (including but not
limited to compensatory, punitive or liquidated damages, attorney's fees and
other costs and expenses incurred), of any kind or nature whatsoever, whether
presently known or unknown, which I may have or claim to have against any of the
Related Entities as of the date hereof, including without limitation the loan
payable by the Company reflected on the :financial statements of the Company and
any other forms of compensation or consideration due me.


 
 
 
[sig1.jpg]
[sig2.jpg]
 
 
 
 
 
 
 

 
 
 
 



--------------------------------------------------------------------------------


